Citation Nr: 0118000	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a November 1948 rating decision, in which the 
Brooklyn, New York, Regional Office (RO) severed service 
connection for psychogenic asthenic reaction, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from August 1946 to January 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.   

The Board notes that, in February 2000, the veteran's 
representative submitted additional argument to the Board in 
support of the veteran's claim.  Inasmuch as the 
representative waived initial RO consideration of this 
evidence, the Board will consider it in the first instance in 
adjudicating the veteran's claim.


FINDINGS OF FACT

1.  In March 1947, the New York, New York, Regional Office 
granted the veteran entitlement to service connection for 
"psychogenic asthenic reaction, manifested by weakness, 
fatigue, lack of ambition and energy, tachycardia, tenseness 
and apathy - rated as neurasthenia."   

2.  In November 1948, the RO severed service connection for 
the veteran's psychogenic asthenic reaction.

3.  The veteran did not appeal the RO's November 1948 
decision.  

4.  The correct facts, as they were known at that time, were 
before the RO in November 1948.

5.  The RO correctly applied the statutory and regulatory 
provisions extant in November 1948.


CONCLUSIONS OF LAW

1.  The November 1948 rating decision, in which the RO 
severed service connection for psychogenic asthenic reaction, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (2000).

2.  The November 1948 rating decision, in which the RO 
severed service connection for psychogenic asthenic reaction, 
does not involve CUE.  38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether a November 1948 rating 
decision, in which the RO severed service connection for 
psychogenic asthenic reaction, should be revised or reversed 
on the grounds of CUE.  During the pendency of the veteran's 
appeal, new legislation was passed that enhances the VA's 
duties to notify a claimant of the evidence necessary to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the St. Louis, Missouri, 
Regional Office has not developed the veteran's claim 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the St. Louis, Missouri, Regional Office took action 
that is consistent with the notification and assistance 
provisions of the VCAA.  Therefore, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, in a rating decision dated 
October 1998 and a statement of the case issued in June 1999, 
the St. Louis, Missouri, Regional Office notified the veteran 
of the evidence needed to substantiate his claim, of the 
regulations pertinent to his claim, and of the reasons for 
which it had denied his claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103).  Second, with regard 
to the duty to assist, the St. Louis, Missouri, Regional 
Office afforded the veteran an opportunity to submit evidence 
and present testimony in support of his claim, and accepted 
and reviewed all evidence identified by the veteran and his 
representative as being pertinent to the veteran's claim.  
Although the VCAA requires the VA to assist the veteran in 
obtaining all evidence necessary for the equitable 
disposition of his claim, see VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A), neither the veteran, nor his 
representative, has identified any outstanding evidence that 
needs to be obtained in support of the veteran's claim.

Inasmuch as the St. Louis, Missouri, Regional Office notified 
the veteran of the evidence needed to substantiate his claim 
and fully developed all relevant evidence necessary for the 
equitable disposition of that claim, actions which are 
required under the VCAA, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2000). 

The basic facts of this case are not in dispute.  In March 
1947, the New York, New York, Regional Office granted the 
veteran entitlement to service connection for "psychogenic 
asthenic reaction, manifested by weakness, fatigue, lack of 
ambition and energy, tachycardia, tenseness and apathy - 
rated as neurasthenia," and assigned this disability an 
evaluation of 30 percent.  In November 1948, the RO severed 
service connection for this disability.  The veteran did not 
appeal the RO's November 1948 decision; therefore, the 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(b), 20.1103 (2000).  The veteran now claims 
that the November 1948 decision should be revised or reversed 
on the basis that it involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2000).  As the RO's November 1948 rating decision 
is final, it is subject to collateral attack under the theory 
of CUE.  However, for the reasons that follow, the Board 
concludes that this decision did not involve CUE.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, for there to be a valid claim of clear 
and unmistakable error, either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  In addition, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  A determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).  

In this case, the correct facts, as they were known at that 
time, were before the RO in November 1948.  When the RO 
rendered its decision, the claims file consisted of: the 
veteran's service medical records, which included, in 
pertinent part, an August 1946 enlistment examination, 
consultation reports and nursing and progress notes dated 
from September 1946 to January 1947, a December 1946 
separation examination, and a Certificate of Disability for 
Discharge (CDD); a February 1948 Report of Neuropsychiatric 
Examination; and an October 1948 Social Service Study.  
Neither the veteran, nor his representative, argues that the 
factual record available to the RO in November 1948 was 
either incomplete or incorrect.  Accordingly, the veteran's 
CUE claim is not sustainable on the basis that the correct 
facts, as known in November 1948, were not before the RO. 

Instead, the veteran's representative, on the veteran's 
behalf, argues that a finding of CUE is warranted on one of 
four bases: (1) There was no medical evidence of record in 
November 1948 to support the RO's finding that the veteran's 
psychiatric disability preexisted service, and at that time, 
under 38 C.F.R. 3.9(d) (1948), medical evidence was needed to 
establish that the RO clearly and unmistakably erred in 
granting the veteran service connection in March 1947; (2) 
The RO did not apply the presumption of soundness to the 
veteran's claim; (3) The RO did not apply the presumption of 
aggravation to the veteran's claim or, in the alternative, 
the RO did not rebut this presumption with clear and 
convincing evidence; and (4) The RO's severance constitutes a 
grave procedural error that violated the veteran's due 
process rights.

The Board acknowledges the representative's assertions, but 
finds that the RO correctly applied the statutory and 
regulatory provisions extant in November 1948.  In 1948, the 
authority to sever service connection upon the basis of clear 
and unmistakable error (the burden of proof being upon the 
Government) was vested in agencies of original jurisdiction 
in central office and branch offices.  38 C.F.R. § 3.9(d) 
(1948).  No rating board was permitted to:

reverse or amend, except upon new and 
material evidence, a decision rendered by 
the same or any other rating board, or by 
any appellate authority, except where 
such reversal or amendment was clearly 
warranted by a change in law or by a 
specific change in interpretation thereof 
specifically provided for in a Veterans' 
Administration issue: Provided, That a 
rating board may reverse or amend a 
decision by the same or any other rating 
board where such reversal or amendment is 
obviously warranted by a clear and 
unmistakable error shown by the evidence 
in file at the time the prior decision 
was rendered, but in each such case there 
shall be attached to each copy of the 
rating a signed statement by the rating 
board definitely fixing the 
responsibility for the erroneous 
decision.

38 C.F.R. § 3.9(a) (1948).

Where the severance of service connection was considered 
warranted, the claimant was to be immediately notified in 
writing of the contemplated action and the detailed reasons 
therefor and was to be given a reasonable period, not to 
exceed sixty days from the date on which such notice was 
mailed to the last address of record, for the presentation of 
additional evidence pertinent to the question.  38 C.F.R. § 
3.9(d) (1948).  

In 1948, the RO satisfied the procedural requirements noted 
above when it severed service connection for the veteran's 
psychiatric disability.  After the New York, New York, 
Regional Office granted the veteran service connection for 
psychogenic asthenic reaction in March 1947 based on a 
finding that this disability was incurred in service, the RO 
undertook an independent review of the veteran's claim.  The 
RO
afforded the veteran a VA examination of his disability and 
attempted to obtain pre-service information from the 
Department of Welfare, a hospital social worker, and the 
veteran's high school principal, all in Brooklyn, New York.  
During this review, the RO focused on the January 1947 CDD, 
which indicates that the veteran's disability preexisted 
service and was not aggravated therein.  Based on this 
information, the RO determined that severance of service 
connection for the veteran's psychiatric disability was 
warranted.  In a letter dated June 1948, the RO notified the 
veteran in writing of the proposed severance, and provided 
the veteran the detailed reasons for the contemplated action 
and a period of sixty days from the date of the notice to 
submit evidence refuting the finding that the psychiatric 
disability was not incurred in or aggravated by service. 

In June 1948, in response to the RO's notice, a service 
representative requested that the veteran be afforded a 
social survey for the purpose of determining the true nature 
of the veteran's psychiatric disability.  The RO fulfilled 
the service representative's request, and in October 1948, 
the veteran underwent a social service study.  Thereafter, in 
a rating decision dated November 1948, the RO considered all 
of the evidence of record, including the report of the social 
service study, and determined that the March 1947 grant of 
service connection for "psychoneurogenic asthenic reaction, 
manifested by weakness, fatigue, lack of ambition and energy, 
tachycardia, tenseness and apathy - rated as neurasthenia"
had been clearly and unmistakably erroneous.  Based on that 
finding, it severed service connection for that disability.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.9(d) in November 1948, the question becomes whether, 
under 38 C.F.R. § 3.9(a), (d), the RO properly severed 
service connection based on clear and unmistakable error in 
the March 1947 grant of service connection.  To judge this 
matter, it is necessary to review the 1948 law and 
regulations pertaining to claims for service connection, 
particularly those referring to the presumptions of soundness 
and aggravation.

In 1948, the pertinent law was set forth in Veterans 
Regulation (VR) 1(a), Part I, paragraph I(a), as amended by 
57 Stat. 556 (July 13, 1943).  This provision provided that 
benefits were to be paid to persons suffering from 
disabilities resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted or suffered in line 
of duty.  VR 1(a), Part I, paragraph I(b) provided that:

[E]very person employed in the active 
military or naval services shall be taken 
to have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of examination, acceptance, and 
enrollment or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such active military or 
naval service.  

VR 1(a), Part I, paragraph I(b) (1948); see also Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991) (setting forth text of 
VR 1(a), Part I, para. 1(b)). 

"Clear and unmistakable evidence" was defined by VA 
regulation as "evidence which makes it obvious or manifest . 
. . that the injury or disease under consideration existed 
prior to acceptance and enrollment for service".  38 C.F.R. 
§ 2.1063(d) (1948).  In this case, in 1948, the RO presumed 
that the veteran was in sound condition at the time of his 
entrance into service because his August 1946 enlistment 
examination did not note the presence of any psychiatric 
disability.  The RO then considered whether there was clear 
and unmistakable evidence demonstrating that the veteran's 
psychiatric disability existed before acceptance and 
enrollment into the service.  The RO determined that the 
presumption of soundness was rebutted by the following 
evidence: (1) the notation on the veteran's CDD (signed by 
four servicemen in the Medical Corps) that the veteran's 
disability had existed prior to service; (2) clinical records 
containing a reported history that the veteran had never been 
robust, emotionally or physically, became fatigued and 
developed shortness of breath easily, and had always drifted 
from job to job and had not maintained employment for a long 
period of time; and (3) service medical records establishing 
that, of his four months and 21 days of service, the veteran 
spent only two weeks in training.  The RO clearly analyzed 
all of the pertinent facts of record in concluding that there 
was clear and unmistakable evidence that the veteran's 
psychiatric disability preexisted service.  

The RO was next required to consider the applicability of the 
presumption of aggravation.  In 1948, the applicable 
statutory provision provided that:

[F]or the purposes of paragraph I(a) 
hereof [basic entitlement] a preexisting 
injury or disease will be considered to 
have been aggravated by active military 
service as provided for therein where 
there is an increase in disability during 
active service unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease. 

VR 1(a), Part I, para. 1(d); see also Akins, 1 Vet. App. at 
232 (setting forth text of VR 1(a), Part I, para. 1(d)).  
Compare 38 C.F.R. § 2.1063(i) (1948) (which does not require 
a "specific finding," but rather, provides that "injury or 
disease noted prior to service or shown by clear and 
unmistakable evidence, including medical facts and 
principles, to have had inception prior to enlistment will be 
conceded to have been aggravated where such disability 
underwent an increase in severity during service unless such 
increase in severity is shown by clear and unmistakable 
evidence, including medical facts and principles, to have 
been due to the natural progress of the disease.") 

In this case, in its November 1948 rating decision, the RO 
noted, albeit succinctly, the matter of aggravation.  
Specifically, after indicating that the grant of service 
connection had been clearly and unmistakably erroneous, the 
RO restated the CDD's finding that the veteran's preexisting 
psychiatric disability was not aggravated in service.  The RO 
then listed the evidence in support of this finding, 
including service medical records showing that, with the 
exception of two weeks of training, the veteran had spent his 
brief period of active service in the hospital (primarily for 
a condition unrelated to his psychiatric disability) and 
undergoing reconditioning.  The RO did not specifically 
discuss the applicability of the presumption of aggravation.  
However, by focusing on the CDD's notation of no aggravation 
and the fact that the veteran had served on active duty for 
only two weeks before his initial hospitalization, the RO 
appears to have determined that the veteran's psychiatric 
disability did not increase in severity during service, and 
that therefore, the presumption of aggravation did not 
attach.  The Board does not find that the RO's failure to 
mention specifically the applicability of the presumption of 
aggravation constitutes CUE.  See Dolan v. Brown, 9 Vet. App. 
358 (1996) (which discusses the nature of RO review in the 
1950s). 

[R]eview of RO decisions from the 1950s 
indicates that they were generally 
briefer than more recent rating 
decisions, and often listed not much more 
than the most essential facts and the 
conclusion of whether or not service 
connection was granted.  The requirements 
to list evidence considered and give 
reasons for decisions at that time were 
not nearly as strenuous as they are 
today.  It was not until February 1990 
that ROs were required by statute to 
include the reasons for denying a claim 
in their decisions.  38 U.S.C. § 5104(b); 
Veterans' Benefits Amendments of 1989, 
Pub. L. No. 101-237, 
§ 115(a)(1), 103 Stat. 2062, 2065-66 
(1989).  The requirement that the ROs 
list "a summary of the evidence 
considered" was first imposed by the 
Veteran's Benefits Amendments of 1989.  
Ibid.; see Eddy v. Brown, 9 Vet. App. 52, 
58 (1996).  Therefore, for the Court to 
reopen this claim solely because the RO 
did not specifically mention the 
presumptions of sound condition and 
aggravation in its 1955 decision and did 
not clearly articulate the reasons why 
each presumption did not attach would 
require the Court to presume that the RO 
did not properly discharge its official 
duties.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992) (Court must apply the 
"presumption of regularity" to 
" 'the official acts of public officers, 
and in the absence of clear evidence to 
the contrary, [must] presume that they 
have properly discharged their official 
duties.' ") (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 
14-15, 71 L. Ed. 131, 47 S. Ct. 1 
(1926)).  As the appellant has offered no 
"clear evidence" that the RO did not 
consider the presumptions of sound 
condition and aggravation, the Court 
concludes that the RO considered all the 
relevant law and evidence. 

Id. at 363.  Although the Court engaged in the foregoing 
discussion for the purpose of determining whether new and 
material evidence had been submitted to reopen a prior claim, 
the Board finds that the Court's discussion provides valuable 
guidance with regard to the claim now before the Board.  
Certainly, in 1948, RO decisions of all types of claims were 
equally as brief as those in 1955.  However, the brevity of 
such decision does not equate to a failure to consider the 
relevant facts or a failure to correctly apply the 
appropriate legal criteria.  In this case, in 1948, by 
concurring with the CDD opinion that the veteran's 
preexisting psychiatric disability was not aggravated in 
service, it is clear that the RO considered the presumption 
of aggravation.  In any event, neither the veteran, nor his 
representative, has offered any clear evidence that the RO 
did not consider this presumption.  

The evidence of record in 1948 was sufficient to show that 
the New York, New York, Regional Office's March 1947 grant of 
service connection for a psychiatric disability was clearly 
and unmistakably erroneous.  Therefore, under 38 C.F.R. 
§ 3.9(a), (d) (1948), the RO had authority in November 1948 
to sever service connection for that disability.  By so 
doing, the RO correctly applied the statutory and regulatory 
provisions extant in November 1948.  In light of the 
foregoing, the veteran's CUE claim is not sustainable on the 
basis that statutory and/or regulatory provisions extant in 
1948 were incorrectly applied. 

The veteran's representative claims that, in its November 
1948 rating decision, the RO grossly misstated the evidence 
and the factual realities of the veteran's situation.  He 
points out that the RO failed to mention findings in the 
October 1948 Social Service Study that the veteran was an 
above average student with a superior intelligence rating, 
bright, and articulate and instead found that the veteran had 
never been robust either mentally, emotionally, or 
physically, had very little ambition, became fatigued easily, 
etc...and was anti-social.  He also points out that the RO 
interpreted the service medical records incorrectly by 
considering the veteran's chest pain, for which he was 
treated in service in 1946, as evidence of a preexisting 
psychiatric disability.  By so asserting, the veteran's 
representative is merely disagreeing with how the RO weighed 
the evidence available in 1948, and as previously indicated, 
disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that the RO committed 
error.  See Luallen, 8 Vet. App. at 92.  In issuing its 
November 1948 rating decision, the RO clearly considered the 
Social Service Study and service medical records to which the 
representative refers, and weighed the findings of that 
evidence with all other evidence of record, particularly the 
CDD (signed by servicemen in the Medical Corps), before 
concluding that the veteran's disability preexisted service.  
Contrary to the representative's assertion set forth in his 
notice of disagreement and substantive appeal, the RO did not 
so conclude based on mere conjecture or without the benefit 
of medical evidence.

The representative also claims that, in 1948, there was no 
medical evidence of record to support the finding that the 
veteran's psychiatric disability preexisted service, and that 
the RO erred by so concluding based solely on a history 
reported by the veteran.  To support his assertion, he refers 
to 38 C.F.R. § 3.9(d) (1948) for the proposition that, in 
1948, the RO was required to prove that severance of service 
connection was necessary based on clear and unmistakable 
error, and that proper medical evidence was needed to prove 
clear and unmistakable error.  The representative is correct 
that, in 1948, the RO was required to prove that severance of 
service connection was necessary based on clear and 
unmistakable error.  However, the portion of the regulation 
to which the representative refers to support the need for 
medical evidence is inapplicable to the facts of this case.  
It provides, in essence, that service connection will not be 
severed in any case on a change of diagnosis in the absence 
of certification by a proper medical authority.  38 C.F.R. 
§ 3.9(d) (1948).  In this case, the RO did not sever service 
connection on the basis of a change of diagnosis; therefore, 
medical certification was not necessary. 

In any event, contrary to the representative assertion, the 
evidence establishes that the RO based its finding that the 
veteran's psychiatric disability preexisted service primarily 
on the CDD, which was signed by individuals trained in 
medical matters, not on the veteran's reported history.  The 
Court has previously accepted notations on a CDD, which, in 
this case, includes a finding of preexistence, as sufficient 
evidence to rebut the presumption of soundness.  See Sondel 
v. West, 13 Vet. App. 213, 218 (1999).  

The representative also claims that, after the RO found that 
the veteran's psychiatric 
disability preexisted service, it should have applied the 
presumption of aggravation. 
He bases this argument on the following facts: (1) the 
veteran was not noted to
have a psychiatric disability on entrance into the service 
(which he interprets as
meaning that the disability was asymptomatic at that time); 
and (2) in service, his
psychiatric disorder became symptomatic, thereby 
necessitating discharge.  Again,
by so asserting, the representative is merely disagreeing 
with the manner in which
the RO weighed the evidence of record.  While one could 
interpret the evidence
similarly to the representative, the RO chose not to, 
instead, finding that the
veteran's psychiatric disability did not increase in severity 
during service and that,
accordingly, the presumption of aggravation was not invoked.  
The RO's action in
this regard does not constitute CUE.  

The representative has submitted the case of Sondel, supra, 
to support his assertion that the RO should have applied the 
presumption of aggravation and continued the March 1947 grant 
of service connection for the veteran's psychiatric 
disability on the basis that the record contained no specific 
finding that the in-service increase in the severity of the 
disability was due to the natural progress of the disability.  
See Sondel at 218-220.  However, because the presumption of 
aggravation was not invoked in 1948, the matter of whether 
the disability increased in severity beyond its natural 
progress was irrelevant at that time.  Moreover, the facts of 
Sondel differ significantly from the facts of this case.  In 
Sondel, the record included a CDD, which indicated that the 
veteran's disability preexisted service, but did not contain 
a notation addressing the issue of whether the preexisting 
disability was aggravated in service.  See Sondel at 214-216.  
In this case, the veteran's CDD contains notations of 
preexistence and no aggravation.  

The representative claims lastly that the RO's November 1948 
severance constitutes a grave procedural error that violated 
the veteran's due process rights.  He specifically alleges 
that the error resulted from the RO's failure to comply with 
regulations in effect in 1948.  To the contrary, as 
previously indicated, in 1948, the RO complied with the 
procedural requirements of 38 C.F.R. § 3.9(d) (1948), in 
severing service connection for the veteran's psychiatric 
disability, and with all other statutory and regulatory 
requirements then in effect.  

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the RO in November 1948, 
and at that time, the RO correctly applied the statutory and 
regulatory provisions then in existence.  Based on these 
findings, the Board concludes that the November 1948 rating 
decision, in which the RO severed service connection for 
psychogenic asthenic reaction, does not involve CUE.  The 
veteran's claim for a revision or reversal of that decision 
must therefore be denied.



ORDER

CUE not having been shown, the veteran's claim for a revision 
or reversal of the RO's November 1948 decision is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

